222 F.2d 957
CISATLANTIC CORPORATION and Edgar Ausnit, Plaintiffs-Appellants,v.Herbert BROWNELL, Jr., Attorney General of the United Statesof America, and Ivy Baker Priest, Treasurer of theUnited States of America, Defendants-Appellees.
No. 263, Docket 23499.
United States Court of Appeals Second Circuit.
Argued April 22, 1955.Decided May 11, 1955.

Graubard & Moskovitz, New York City (Irving Moskovitz, Peter N. Schiller and David A. Avram, New York City, of counsel), for appellants.
Dallas S. Townsend, Washington, D.C., J. Edward Lumbard, New York City, James D. Hill, George B. Searls and Westley W. Silvian, Washington, D.C., for appellees.
Before FRANK, MEDINA and HINCKS, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of Judge Clancy, D.C., 131 F.Supp. 406.